Title: To John Adams from the Baron von Thulemeier, 3 May 1785
From: Thulemeier, Friedrich Wilhelm, Baron von
To: Adams, John


          
            Monsieur,
            a la Haye le 3. Mai 1785.
          
          Je ressens une veritable Sátisfaction, en mettant aujourdhui la derniere main a un Ouvrage qui a commencé d’ètre entrepris a la Haye sous Vos auspices, et que Vous avés favorisé, Monsieur, de Vôtre mieux. Vous verrés par la lettre ci jointe que j’ai l’honneur de Vous adresser en commun avec Messieurs Vos Collegues, que le Roi n’a rien laissé desirer aux Etats de l’Amerique. Il s’agit actuellement que Vous aiés la bonté de faire mettre au net un Exemplaire du Traité dont nous sommes convenûs; j’en ferai autant de mon coté. Quèlque puisse ètre le plaisir que je me promettrais dans une entrevue, en renouvelant nôtre anciene connoissance, je crains cependant que les affaires du Roi m’attachant a la Haye S. M. ne préfère que l’echange se fasse par une voie sûre telle que le paquet des Ambassadeurs de L. H. P. Daignés Monsieur, m’accorder constamment une place dans Vôtre souvenir, et agréer les assurances de l’attachement inviolable autant que de la considération la plûs distinguée avec laquèlle j’ai l’honneur d’ètre / Monsieur, / Votre très humble et très obéissant / serviteur
          
            de Thulemeier
          
         
          TRANSLATION
          
            Sir
            The Hague, 3 May 1785
          
          I feel a true sense of satisfaction today as I place the finishing touches on a work which was begun at The Hague under your auspices and which you have encouraged, sir, with all of your best. You will see by the letter included herein, which I have the honor to address to you and your esteemed colleagues, that the king has left nothing to be desired for the States of America. At present there is only for you to have the goodness to carefully transcribe a copy of the treaty to which we have consented; I will do as much on my side. In spite of the pleasure I could secure myself in an interview, in renewing our old acquaintance, I fear nevertheless that the king’s affairs shall keep me at The Hague. His Majesty prefers that the exchange be made by a safe route such as the packet of the ambassadors of Their High Mightinesses. Be so kind, sir, to grant me always a place in your memory, and to accept the assurances of the inviolable attachment and of the most distinguished consideration with which I have the honor to be, sir, your most humble and most obedient servant
          
            de Thulemeier
          
         